           Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X   18-CV -07 652 (DLC)
LEONIDES DUVERNY,

                                            Plaintiff,                      DEFENDANTS' RESPONSE
                                                                            TO PLAINTIFF'S RULE 56.1
                                                                            STATEMENT
                          -against-

HERCULES MEDICAL P .C. and HYPERION
MEDICAL P.C., and ACHILLES MEDICAL P.C.,
and GEOFFREY RICHSTONE, individually,

                                            Defendants.
------------------------------------------------------------------------X
        Defendants submit this Response to Plaintiffs Local 56.1 Statement:


          Plaintiffs Alleged Undisputed Material Facts                          Defendants' Response
 1.   Plaintiff is Haitian American. (Duvemy Dept Tr. p.                    Admit
      56:17-19).
 2.   On September 18, 2015, Defendant Richstone sent                       Admit. This instant message
      Plaintiff a text message stating: "No resume, Bimbo[.]"               (Exh. '"5" to the moving papers at
      (Duvemy Dep. Tr. Dep. Tr. 54:25-55:17, 97:17-98:9,                    Bates Stamp No. 217) was sent
      98:25-99:5; Richstone Dep. Tr. 255:6-11)                              prior to her employment with
                                                                            Defendant Hyperion Medical,
                                                                            P.C.('"HYPERION MEDICAL")
                                                                            in which Plaintiff had asked
                                                                            Defendant Geoffrey Richstone
                                                                            ('"Richstone") to help her get a job
                                                                            and led to Plaintiff (who is not a
                                                                            Jamaican) making a joke about
                                                                            acting like a Jamaican: "Jamaican
                                                                            MAN" by failing to send her
                                                                            resume at the time she should
                                                                            have. !d. (Richstone was at that
                                                                            time married to a Jamaican wife,
                                                                            who he was having marital
                                                                            problems with. See, e.g.,
                                                                            Richstone Dep. at 74, l. 7-10.)
 3.    In or around September 2015, Defendant Richstone sent                Admit. This instant message
       Plaintiff a text message stating: '"Why are you awake at             (Exh. '"5" to the moving papers at
       this hour? All Jamaicans have been asleep since 9                    Bates Stamp No. 216) was sent
         Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 2 of 6


     AM[.]" (Duvemy Dep. Tr. 86:8-13; Richstone Dep. Tr.        prior to her employment with
     259: 13-24;' Friedman Decl. Ex. 3)                         HYPERION MEDICAL and led
                                                                to Plaintiff responding to the joke
                                                                by laughing out loud - that was
                                                                her responding instant message:
                                                                "LOL". Id
4.   Defendant Richstone hired Plaintiff to work for            Deny. Plaintiff was hired by
     Defendants as a Billing Assistant on or about November     HYPERION MEDICAL on
     2, 2015. (Duvemy Duvemy Dep. Tr. 48:20-4)                  November 2, 2015. See the NY
                                                                Pay Notice (Exh. "4" to the
                                                                moving papers).
5.   When Plaintiff was hired, she did not receive a wage       Deny. The NY Pay Notice (Exh.
     notice that included her overtime rate of pay. (Duvemy     "4" to the moving papers)
     Dep. Tr. pp. 154:16-155:25)                                provides: "most employees in
                                                                NYS must be paid overtime
                                                                wages of 1. 5 times their regular
                                                                rate of pay [which was provided].
                                                                ... A very limited number of
                                                                specific categories of employees
                                                                must be paid overtime at a lower
                                                                rate or not at all". Id
6.   While Plaintiff was employed by Defendants, she was not    Deny. Plaintiff, who was
     paid 1.5 times her hourly wage for hours that she worked    employed by HYPERION
     over 40 hours in a week. (Duvemy Dep. Tr. 58:9-12;          MEDICAL, never worked over
     61:16-18; 63-10-15)                                         forty hours a week. See the
                                                                 Employee Timecard Reports
                                                                 (Exh. "8" to the moving papers)
                                                                 which evidence not only the
                                                                 hours that Plaintiff worked,
                                                                 but also included a half an
                                                                 hour lunch break that she took
                                                                 each day. See Duvemy Dep.at
                                                                 58, 1. 9-19 for her admission
                                                                 that she took a daily lunch
                                                                 break of thirty minutes. If you
                                                                 omit the half hour lunch break
                                                                 taken each day (see 29 CFR
                                                                 785.15 ("bonafide meal periods
                                                                 are not worktime"), Plaintiff did
                                                                 not work more than forty hours a
                                                                week and, therefore, is not
                                                                 entitled to overtime.
7.   Defendant Richstone directed a coworker over the phone Admit that he purchased the
     to purchase Plaintiff a new mattress. Plaintiff did not ask mattress and deny the rest.
                                                                 Richstone purchased the mattress

                                               2
         Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 3 of 6


      for the mattress. (Richstone Dep. Tr. 235:8-10; Duvemy for Plaintiff after she had
      Dep. Tr. 124: 5-15)                                       pocketed the money that was
                                                                given to her to purchase a
                                                                mattress and, then, whined to
                                                                Richstone that she was sleeping
                                                                on the floor. See Richstone Dep.
                                                                at 234, 1. 8-24.
8.    While Plaintiff was employed with Defendants, Deny. A co-worker had
      Defendant Richstone called Plaintiff into an office where complained about the length of
      he and another male doctor discussed the length of her Plaintiff's dress, which Richstone
      dress. (Duvemy Dep. Tr. pp. 105:16-106:4; Richstone decided was not an issue and told
      Dep. Tr. 205:21-206:6)                                    the co-worker to "mind your own
                                                                business". See Richstone Dep. at
                                                                205, 1. 21-206, 1. 8.

9.    Defendant Richstone referred to Plaintiff's employment Deny. Richstone referred to
      as a "charity" he had performed. (Duvemy Dep Tr. 109:3- Plaintiff as a "charity hire" in that
      15; 130:12-24; Richstone Dep. Tr. 157:19-20)             HYPERION MEDICAL did not
                                                               really need to employ her, but did.
                                                               See Richstone Dep. at 157, 1. 17 -
                                                               158, 1. 3.
10.   Plaintiff was required to hand over her cell phone while Admit.
      she was at work. (Duvemy Dep. Tr. 27:21-24; Richstone
      Dep. Tr. 161:15-16)
11.   Defendant Richstone repeatedly asked Plaintiff to Deny. Plaintiff dated Richstone
      accompany him alone to dinner. (Duvemy Dep. Tr. 27:7- both prior to and after she was
      20, 33:23-34:13; 37:21-23)                               employed       by       HYPERION
                                                               MEDICAL. See Plaintiff's Dep. at
                                                               40, 1. 2 and 108, 1. 7-12.

                                                         Both Richstone and Plaintiff asked
                                                         each other to go out on dinner
                                                         dates. See Richstone Dep. at 84, 1.
                                                         21- 85, 1. 2 and 188, 1. 14-17.
12.   Defendant Richstone invited himself to Plaintiff's Deny. Plaintiff invited Richstone
      apartment and looked around it. (Duvemy Dep. Tr. over to her apartment to have a
      131:3-12)                                          sexual liaison (see Richstone Dep.
                                                         at 65, 1. 9- 66, 1. 5) and when that
                                                         did not occur since Richstone
                                                         decided not to leave his wife, the
                                                         Plaintiff/Richstone      relationship
                                                                was     transformed    into    this
                                                                harassment case. See Richstone
                                                                Dep. at 235, 1. 7-13.
13.   Defendant Richstone gave Plaintiff a scale, which she did Deny.  See Richstone Dep. at 1.
      not ask for. (Duvemy Dep Tr. 131 :25-132:8)               17-19.

                                                3
         Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 4 of 6


14.   Defendant Richstone directed Plaintiff to attend a book Deny. See Richstone Dep. at 154,
      lecture with him during working hours. (Duvemy Dep. 1. 24- 155, 1. 25 (Richstone's
      Tr.llO:l0-111:3).                                       friend, who had been chatting
                                                              with Plaintiff, invited the two of
                                                              them to the lecture when he told
                                                              Richstone in front of Plaintiff:
                                                              "why don't you bring her and I
                                                              said okay.").

15. Defendant Richstone directed Plaintiff to accompany him     Deny. See Richstone Dep. 154, 1.
    to a car dealership during working hours. (Duvemy Dep.      22-24.
    Tr. 134: 14-15)
16. Defendant Richstone directed Plaintiff to cancel her gym    Deny. Richstone suggested that
    membership and join his gym. (Duvemy Dep. Tr. 132:          she switch her gym membership
    16-23; Richstone Dep. Tr. 244:24-25)                        because the other gym offered
                                                                more activities for Plaintiff. See
                                                                Richstone Dep. at 244, 1. 12-
                                                                245, 1. 5.

                                                          Plaintiff and Richstone did not
                                                          work out together, did not go to
                                                          the gym together, and never saw
                                                          each other at the gym. See
                                                          Plaintiffs Dep. at 25, 1. 21-26, 1.
                                                          2.
17. While working for Defendants, Defendant Richstone Deny. See Richstone Dep. at 246
    frequently made comments about Plaintiffs appearance 1. 21-247, 1. 25.
    and body. (Duvemy Dep. Tr. 31:25-32:14; 105:16-106:4)


18.   Defendant Richstone frequently called Plaintiff"bimbo." Deny. At the time that Plaintiff
      (Duvemy Dep. Tr. 101:22-24; Friedman Decl. Ex. 3).      testified at her deposition, the full
                                                              series of instant messages were
                                                              not produced. See Etkind
                                                              Affirmation at Jr3. Plaintiff, who
                                                              apparently assumed that the
                                                              instant messages could not be
                                                              located, lied repeatedly during her
                                                              deposition about the instant
                                                              messages that she had sent.
                                                              Plaintiff lied that Richstone called
                                                                 her a Haitian bimbo in multiple
                                                                 instant messages. See Plaintiffs
                                                                 Dep. at 55, 1. 12-17. In fact, in
                                                                 not one instant message did
                                                                 Richstone call Plaintiff a Haitian


                                                4
         Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 5 of 6


                                                                  bimbo. See the instant messages
                                                                  (Exh. "5" to the moving papers).

19.   While working for defendants, Defendant Richstone Deny. Richstone Dep. at 248, 1.
      would make derogatory statements about Haitians and 10-23 (as to Haitians). Plaintiff is
      Jamaicans. (Duvemy Dep. Tr. pp. 55:5-11; 56:17- not Jamaican. See undisputed fact
      25;105:7-9; 109:5-8)                                       no. 1. Richstone, who is married
                                                                 to a Jamaican wife, teases
                                                                 Jamaicans. See Richstone
                                                                 Affidavit of Defendants' motion
                                                                 at Jr4.
20.   Defendant Richstone' s license to practice medicine was Admit.
      revoked before Plaintiff was hired by Defendant
      Richstone and while Plaintiff was working for Defendant
      Richstone he was not licensed to practice medicine.
      (Richstone Dep. Tr. 28:4-3)
21.   Defendant Richstone insisted that Plaintiff conduct Deny. See Richstone Dep. at 252,
      medical examinations with the medical practice where 1. 5 - 15.
      Plaintiff was employed by him. (Duvemy Dep. Tr. pp.
      27:13; 30:5-11).
22.   During the medical examination that Defendant Deny. See Richstone Dep. at 191,
      Richstone insisted Plaintiff submit to, Defendant 1. 15 - 21 (Richstone testified:
      Richstone touched her vagina with an ungloved hand. "Are you mad? Of course not....
      (Duvemy Dep. Tr. pp. 137:5-138:21)                         The answer is absolutely not.
                                                                 What if I did that and she started
                                                                 screaming, I would have the
                                                                 whole office there in ten
                                                                 seconds.")
23.   Defendant Richstone asked Plaintiff to submit to another   Deny.   Plaintiff refused to undergo
      examination and she refused out of fear ofbeing sexually some pre-operation hernia
      touched again. (Duvemy Dep. Tr. pp. 161:12-22)             examinations by medical
                                                                 professionals (other than
                                                                 Richstone) because she allegedly
                                                                  did not want to engage in
                                                                  insurance fraud. See Plaintiffs
                                                                 Dep. at 161, 1. 14-18 and the
                                                                  emails between Plaintiff and her
                                                                  future employer (Exh. "6" to the
                                                                  movin_g papers).
24.   When Plaintiff refused to submit to another examination, Deny. Plaintiff stole her medical
      Defendant Richstone fired her. (Duvemy Dep. Tr. pp. file and refused to return it.
       160:21-161 :22)                                            Richstone Dep. at 237, l. 16-
                                                                  238, 1. 6.
25.   On the day, Plaintiff was fired she took her medical file. Admit.
      (Duvemy Dep. Tr. :QP. 161:12-22)


                                                 5
         Case 1:18-cv-07652-DLC Document 58 Filed 10/28/19 Page 6 of 6


26.   Plaintiff later returned the medical file. (Richstone Dep. Deny The medical file was
      Tr. 222:6-7)                                               missing the doctors' notes. See
                                                                 Richstone Dep. at 222, 1. 6- 225,
                                                                 1. 10.
27.   After Plaintiff was fired, Defendants refused to give her Admit.
      her final paycheck. (Duvemy Dep. Tr. p. 62:12-19)
28.   Plaintiff received her final paycheck only after she Admit.
      contacted the U.S. Department ofLabor, Wage Division
      for help. (Duvemy Dep. Tr. p. 151"2-5)
29.   There is no evidence that Plaintiff taking her own medical Deny. Theft is immoral.
      chart is immoral or unconscionable. (Duvemy Dep. Tr.
      161: 11-23)
30.   Plaintiff took her own medical chart because she was Deny. Plaintiff testified that she
      under the impression that she had the right to do so and took the medical chart to prevent
      to prevent its use from any further fraudulent activity on HYPERION MEDICAL for
      the part of defendants. (Duvemy Dep. Tr. 161: 11-23)       billing her insurance company for
                                                                 what she claimed - after the fact -
                                                                 was insurance fraud. See
                                                                 Plaintiffs Dep. at 161, 1. 18-23.
31.   Plaintiff returned the medical chart soon after taking it. Deny. The medical file was
      (Richstone Dep. Tr. 233:14-18; Duvemy Dep. Tr. 161: missing the doctors' notes. See
      24-162: 3).                                                Richstone Dep. at 222, 1. 6-225,
                                                                 1. 10.
32.   Defendant suffered no damages from Plaintiff taking the Deny. HYPERION MEDICAL
      chart. (Richstone Dep. Tr. 233:14-18; Duvemy Dep. Tr. has been damaged by the failure of
      161: 24-162: 3).                                           Plaintiff to return its property (the
                                                                 medical notes to the file). See
                                                                 Richstone Dep. at 222, 1. 6- 225,
                                                                 1. 10. And without medical notes,
                                                                 HYPERION MEDICAL cannot
                                                                 recover for its services.



Dated: New York, New York
       October 28, 2019
                                                             Echtman & Etkind, LLC
                                                             Attorney· Defend


                                                      By:   ~David Etkind, Esq. (DE-9805)
                                                             551 Fifth Avenue, 3rd Floor
                                                             New York, New York 10176
                                                             (212) 757-2310


                                                 6
